BUFFINGTON, Circuit Judge.'
This tax case centers to. the narrow question whether “this waiver .of the time for making any assessment as aforesaid shall remain in effect until December 31, 1925,” expired at midnight of December 30 or covered December 31. The court held, the waiver covered the latter date.
The ease is diseussed in detail in the opinion of the court below [57 F.(2d) 1069]. We could add nothing to what has been so-fully and satisfactorily said in that opinion. We therefore limit ourselves to stating that the case is affirmed thereon.